Name: Commission Regulation (EEC) No 2858/80 of 4 November 1980 establishing the standard average values for customs purposes of citrus fruits and apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 11 . 80 Official Journal of the European Communities No L 297/9 COMMISSION REGULATION (EEC) No 2858/80 of 4 November 1980 establishing the standard average values for customs purposes of citrus fruits and apples and pears 1570/70 and (EEC) No 1641 /75 to the elements communicated to the Commission in accordance with Article 4 ( 1 ) of Regulation (EEC) No 1570/70 and Article 4 ( 1 ) of Regulation (EEC) No 1641 /75 that the standard average values should be fixed as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The standard average values provided for in Article 2 ( 1 ) of Regulation (EEC) No 1570/70 and in Article 2 ( 1 ) of Regulation (EEC) No 1641 /75 shall be as shown in the tables in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 7 November 1980. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits ( ! ), as last amended by Regulation (EEC) No 223/78 (2), and in particular Article 2 thereof, Having regard to Commission Regulation (EEC) No 1641 /75 of 27 June 1975 establishing a system of standard average values for the determination of the value for customs purposes of apples and pears (3), as amended by Regulation (EEC) No 224/78 (4), and in particular Article 2 thereof, Whereas it follows from the application of the notes and criteria laid down by Regulations (EEC) No This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 4 November 1980 . For the Commission fitienne DAVIGNON Member of the Commission (&gt;) OJ No L 171 , 4. 8 . 1970, p . 10 . (2) OJ No L 32, 3 . 2. 1978, p. 7 . (J) OJ No L 165, 28 . 6. 1975, p. 45. ( «) OJ No L 32, 3 . 2. 1978, p . 10 . No L 297/10 Official Journal of the European Communities 6. 11 . 80 ANNEX Table I : Citrus fruits Amount of standard average values/ 100 kg gross Code Description Bfrs/Lfrs Dkr DM FF £Irl Lit F1 £ 1 . Lemons : I \ i 1.1  Spain 2 105 402-52 131-05 301-81 34-95 61 826 141-64 28-16 1.2 (deleted) I \lIll 1.3  Countries in southern Africa 1 676 320-50 104-34 240-32 27-83 49 228 112-78 22-42 1.4  Other African countries and countries on the I\ I \ Mediterranean 2 053 392-69 127-85 294-45 34-10 60 317 138-18 27-48 1.5  USA 2216 423-86 137-99 317-81 36-80 65 104 149-15 29-66 1.6  Other countries 2 054 392-75 127-86 294-49 34-10 60 325 138-20 27-48 2. Sweet oranges : l\ \ 2.1  Countries on the Mediterranean : I\\\ 2.1.1  Navels (with the exception of Navel sanguines), Navelines, Navelates, Salus ­ tianas, Vernas, Valencia lates, Maltese blondes, Shamoutis, Ovalis, Trovita, Hamlins  0) -(') -(') -(') -(') -(') -(') -(') 2.1.2  Sanguines and semi-sanguines, including Navel sanguines and Maltese sanguines . . I-l 2.1.3  Other  -        2.2  Countries in southern Africa 1 360 260-05 84-66 194-99 22-58 39 943 91-50 18-19 2.3  USA 1 266 242-06 78-81 181-50 21-02 37 181 85-18 16-94 2.4  Brazil 905 173-17 56-38 129-85 1503 26 599 60-94 1211 2.5  Other countries 1 169 223-54 72-78 167-62 19-41 34 336 78-66 15-64 3 . Grapefruit and pomelos : \ \ 3.1 (deleted) IIll IlI\\ 3.2  Cyprus, Egypt, Gaza, Israel, Turkey 1 737 332-31 108-19 249-17 28-85 51 042 116-93 23-25 3.3  Countries in southern Africa 1 361 260-30 84-74 195-18 22-60 39 982 91-59 18-21 3.4  USA 1 651 315-78 102-81 236-78 27-42 48 503 111-12 22-09 3.5  Other American countries 1 449 277-07 90-20 207-75 24-06 42 557 97-49 19-38 3.6  Other countries -(') -0) -(') - C) - 0) -(') -(') -(') 4. Clementines ~ (l) -o -(') -&lt;l ) -(') -0 -(') -(') 5. Mandarines, including Wilkins I I 6. Monreales and satsumas -o -(') -(") -(') -(') -o -(') _(.) 7. Tangerines, tangelos, tangors and other citrus fruits falling within subheading 08.02 B of the Common Customs Tariff, not elsewhere speci ­ fied or included 1 798 343-81 111-93 257-79 29-85 52 809 120-98 24-06 (') The standard average value for this code number is established by Regulation (EEC) No 2419/80 of 19 September 1980 (OJ No L 249 of 20 . 9 . 1980). 6. 11 . 80 Official Journal of the European Communities No L 297/ 11 Table II : Apples and pears Amount of standard average values/ 100 kg gross Code Description Bfrs/Lfrs Dkr DM FF £Irl Lit F1 £ 8 . Apples : 1I 8.1  Countries of the southern hemisphere ....         8.2  European third countries 1 283 245-35 79-88 183-97 21 -30 37 685 86-33 17-17 83  Countries of the northern hemisphere other \lll II\ than European countries 2 037 389-53 126-82 292-08 33-82 59 831 137-07 27-26 9. Pears : \\ 9.1  Countries of the southern hemisphere ....         9.2  European third countries         93  Countries of the northern hemisphere other IllllIlI\I L than European countries        